Citation Nr: 9900809	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-38 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for plantar warts of 
the right foot with secondary callous build-up, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from rating decisions rendered since 
October 1995 by the Department of Veterans Affairs (VA) in 
Wichita, Kansas.  In a subsequent rating action, in November 
1996, the evaluation for the foot disorder was increased to 
20 percent.  

In June 1997, the Board remanded this case to the RO for due 
process consideration, and the case is once again before the 
Board for appellate review.


FINDING OF FACT

The veterans service-connected plantar warts of the right 
foot with secondary callous build-up result in no more than 
moderate disability, and are not characterized by extensive 
lesions or marked disfigurement of right foot.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 
percent for plantar warts of the right foot with secondary 
callous build-up are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  By this finding, the Board means that 
the veteran has presented a claim which is not implausible 
when the contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

In this case, the veteran contends that the chronic symptoms 
associated with his service-connected plantar warts of the 
right foot, with callous build-up, are more disabling than 
currently evaluated.  He argues that he has excruciating 
pain, particularly when walking or standing on tip toes; that 
he must seek treatment regularly; and that he needs inserts 
for his shoes.

Entitlement to service connection for plantar warts of the 
right foot with secondary callous build-up was granted in a 
rating decision dated in October 1972, and a 10 percent 
evaluations was assigned.  By a rating decision dated in 
November 1996, the current 20 percent evaluation was 
assigned.  Service connection is not in effect for any other 
disability involving the feet.

A review of the record reflects that during service, the 
veteran was treated for plantar wart on the ball of the right 
foot, with calluses.  He was referred for podiatry 
consultation at that time, which reached a similar diagnosis.  
When the VA examined the veteran in September 1972, he 
reported that he had problems with his right foot for four 
years, basically due to the plantar wart.  He had difficulty 
being on his feet.  On examination, there was an obvious 
combination between the callus and the deep plantar wart.  
The examiner indicated that the callus should be eliminated 
in order to delineate the extent of the plantar wart.  The 
examiner further explained that this treatment could be 
accomplished by adding metatarsal bars to both shoes, after 
which the plantar wart could be shelled out quite readily 
under local anesthesia.

A VA hospital summary dated December 1972 to January 1973, 
contain a finding of plantar warts on the right foot.  On 
subsequent VA examination in August 1973, the veteran 
complained of discomfort in the plantar area of the right 
foot, and indicated that constant standing on a hard surface 
made the condition much worse. The wart had been removed 
surgically on two occasions, with recurrence in the same 
area.  Physical examination revealed that the wart area 
between the metatarsal heads of the big toe and the second 
toe was approximately ½ inch in diameter and exceedingly 
painful to point pressure.  The veteran indicated that, as a 
result of this condition, he had to walk and sustain the 
weight of his body on the lateral side of the foot to keep 
the pain and pressure points off the plantar wart area.  The 
diagnosis was plantar wart, right foot, with callous build-
up, symptomatic.

When the veteran was examined for compensation purposes by 
the VA in December 1977, he stated that he still had a wart 
on the bottom of his right foot, causing severe problem in 
walking, and a wart on the bottom of the left foot.  On 
examination, there were large plantar warts on both feet, 
with secondary callous buildup around both.  There were also 
small secondary warts forming on some toes and along the 
lateral margins of both feet.  Pes planus is noted with the 
veteran standing, but difficult to evaluate since the veteran 
distributes weight along the lateral margins of the feet.  
The diagnosis was plantar warts.  

In October 1979, the veteran was admitted to a VA hospital 
with a complaint of painful calluses beneath the 2nd 
metatarsal head, bilaterally.  The history was unremarkable, 
with the exception of a transmetatarsal fracture of 
metatarsals 2, 3, 4, and 5 of the right foot, corrected by 
open reduction.  Examination upon admission to the hospital 
in October 1979 was unremarkable with the exception of 
plantar flexed 2nd metatarsals, bilateral, with associated 
painful plantar keratomas.  There were dry, scaling 
hyperkeratotic lesions of both feet.  He underwent a V-
osteotomy of the 2nd metatarsal bilaterally.  He displayed no 
unusual signs or symptoms during the operation, and the 
remainder of the hospitalization was uneventful.  The 
diagnoses upon discharge from hospitalization included 
plantar-flexed 2nd metatarsal, bilateral, with painful 
plantar calluses; and chronic tinea pedis, bilateral.  

He was again hospitalized in a VA facility in September 1980.  
At that time, he reported painful calluses, with stance and 
ambulation, on the 3rd metatarsal head, bilaterally.  It was 
symptomatic over the last six to eight months, becoming 
increasingly more painful.  He underwent surgical correction 
of the plantar flexed metatarsals.  He left the operating 
room in satisfactory condition.  Upon discharge from the 
hospitalization, he was to limit ambulation and elevate feet 
where possible.  The final diagnoses were plantar flexed 3rd 
metatarsal, bilateral; hammer toe deformity, 3rd digit, right 
foot; pes planus; and status post transmetatarsal fracture, 
2nd, 3rd, 4th and 5th toes, right foot.  

The VA again examined the veteran for compensation purposes 
in July 1995.  He reported pain on the soles of his feet, 
causing him a hobbling gait due to the tenderness of the 
plantar calluses.  He also complained of malalignment of the 
third toe on the right foot after surgery, and argued that 
this caused pain while walking.  On examination, there were 
scars on the top of the metatarsal bones of the second and 
third toes of the right foot, with malalignment of the third 
toe.  There were pressure calluses on the medial side of the 
first metatarsophalangeal (MTP) joint of the bilateral feet, 
and large plantar warts on the soles of the bilateral feet.  
He reported a great deal of pain when tried to rise on his 
toes during the examination.  He had no complaints on heel 
walks.  The feet appeared to be functionally normal.  Even 
with shoes on, he walked with a hobbling gait.  The diagnoses 
were plantar warts, bilateral feet; hammer toes, second and 
third toes bilaterally; and postoperative surgery on the 
second and third MTP joints of the right foot.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  Repeated sanding of the calluses was 
begun in August 1995.  At the time of the August treatment, 
the diagnoses included hammertoes with overlap; deviation of 
the 2nd toe; pressure calluses of the metatarsophalangeal 
joint; plantar warts; and tinea.  When seen a week later, the 
calluses were again sanded, and inserts were placed in the 
shoes.  Sanding was again required when the veteran was 
treated in September 1995.  The inserts had to be modified as 
a result of the calluses.  Sanding was again required on 
followup treatment in October 1995, November 1995 and 
December 1995.  In a subsequent December 1995 treatment note, 
it was indicated that sanding on a two week schedule was 
about right to prevent the calluses from becoming painful.  A 
January 1996 treatment note indicated that the multiple 
calluses had to be sanded, and the insert modified.  In 
February 1996, it was noted that the calluses were softening 
up with two weeks of sanding.  Additional reports of 
treatment in April 1996 and June 1996, to include sanding of 
the calluses, are of record.  

The veteran presented testimony before an RO hearing office 
in September 1996.  He reported that he required regular 
treatment, to include inserts, for the warts.  (Transcript, 
hereinafter T-1, 3).  He further stated that it was 
impossible for him to stand on his toes, and had excruciating 
pain in the feet.  (T-5).  

Subsequent to the case being initially referred to the Board 
for action, the veteran provided photographs of his feet, 
showing the right hammertoe deformity, along with calluses on 
both feet.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO rated the veterans service-connected plantar warts of 
the right foot, with secondary callous build-up, by analogy 
to other foot injuries under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  This is appropriate where an unlisted condition 
is encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology, and 
functional impairment is available.  38 C.F.R. § 4.20, 4.27 
(1998); see also Lendermann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Under 
Diagnostic Code 5284, a 20 percent rating is for application 
when the disability is moderately severe in degree.  A 30 
percent rating is warranted when the disability is severe in 
degree.  38 C.F.R. § 4.71a.

When the medical evidence is evaluated under the VAs 
Schedule for Rating Disabilities, it is apparent that the 
veterans plantar warts of the right foot, with secondary 
callous build-up, is manifested by pain on weight bearing 
activities and a hobbling gait, as demonstrated by the 
findings contained in VA examination of July 1995, and the VA 
outpatient records dated from August 1995 to June 1996.  
These same medical data further show the need for sanding of 
the plantar calluses on a regular basis, as a means of 
reducing pain, and the veterans use of the shoe inserts.  
While the evidence of record objectively confirms that the 
veteran has painful plantar warts in area of the soles of the 
foot, it also evident from the record that during VA 
examination conducted in July 1995, the veteran was able to 
demonstrate normal function of the foot; and that, following 
a VA treatment session in February 1996, it was reported that 
the veterans calluses had softened with repeated shavings.

In light of the above clinical findings, and the fact that 
the overall symptomatology, particularly when viewed in 
conjunction with the objective evidence of pain on weight 
bearing activities and the chronic nature of the plantar 
warts, the Board finds it reasonable to conclude that the 
current manifestations associated with the veterans service-
connected plantar warts of the right foot, with secondary 
callous build-up, more closely defines the criteria for a 
finding of moderately severe impairment, which warrants a 20 
percent evaluation under Diagnostic Code 5284.  See generally 
DeLuca v. Brown, 8 Vet. App. 202, 208 (1995) (discussing the 
Boards is obligation to explain how pain on use was factored 
into its evaluation of the veterans disability); 38  C.F.R. 
§§ 4.40, 4.45 (1998).  However, as the foregoing evidence is 
not clinically characteristic of severe impairment, an 
increased evaluation in excess of 20 percent is not 
warranted.

Turning to the relevant Diagnostic Codes, the Board has 
considered the veterans condition under the provisions of 
Diagnostic Code 7819, as a benign new growth.  Under this 
code, the growths are to be rated as scars, based on 
considerations such as disfigurement.  The maximum schedular 
rating under the provisions of Diagnostic Codes 7803 and 7804 
is 10 percent, less than the current 20 percent rating in 
effect.  The Board further notes that skin disorders such as 
benign new growths may be rated as eczema.  Under the 
provisions of Diagnostic Code 7806, a 30 percent rating is 
for application when there is constant exudation or itching, 
extensive lesions, or marked disfigurement.

A review of the reports of examination showed large plantar 
warts on the soles of the foot.  However, extensive lesions 
were not present.  The Board has also considered the 
photographs the veteran has provided of the feet.  These 
photographs show the presence of plantar warts on the feet.  
However, they do not demonstrate that the warts result in 
marked disfigurement.  

A review of the evidence of record does not demonstrate that 
the service-connected plantar warts of the right foot result 
in more than moderately severe disability.  In making this 
determination, the Board is limited to a consideration of the 
disorder for which service connection has been established.  
Hence, while it is demonstrated that the veteran has a 
hammertoe disability, service connection has not been granted 
for this disorder, and thus any symptomatology so resultant 
cannot be considered in determining the proper evaluation.  
Accordingly, the Board determines the veterans service-
connected right foot disability is most appropriately 
evaluated at the 20 percent rate under Diagnostic Code 5284.

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.  



ORDER

An increased evaluation for plantar warts of the right foot, 
with secondary callous build-up, is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
